      Case 1:16-cr-00161-FPG-MJR Document 56 Filed 06/11/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                      Case # 16-CR-161-FPG
v.
                                                                      DECISION AND ORDER

DEMETRIOUS SAYLES,

                                             Defendant.


                                       INTRODUCTION

       On April 23, 2020, Defendant Demetrious Sayles filed a Motion for Compassionate

Release. ECF No. 51. Defendant requests that the Court reduce his sentence to time served because

of the ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic. Id. The Government opposes

the Motion. ECF No. 53. For the reasons that follow, Defendant’s Motion is DENIED.

                                        BACKGROUND

       On January 16, 2018, Defendant pleaded guilty to one count of possession with intent to

distribute, and distribution of, 28 grams or more of a mixture or substance containing cocaine base

pursuant to 21 U.S.C. § 841(a)(1)—a charge that carries a mandatory minimum term of

imprisonment of five years and a maximum term of forty years. ECF Nos. 5, 33, 35; 21 U.S.C. §

841(b)(1)(B). Defendant was sentenced on June 25, 2018 to seventy-seven months in the custody

of the Federal Bureau of Prisons (“BOP”) and five years’ supervised release. ECF Nos. 48, 49.

Defendant is projected to be released on May 27, 2021, but his sentence may be reduced by up to

one year if he satisfies the requirements of the Residential Drugs and Alcohol Program (“RDAP”).

ECF No. 53 at 1; ECF No. 54 at 4.




                                                1
       Case 1:16-cr-00161-FPG-MJR Document 56 Filed 06/11/20 Page 2 of 6




                                        LEGAL STANDARD

        “A court may not modify a term of imprisonment once it has been imposed except pursuant

to statute.” United States v. Gotti, No. 02-CR-743, 2020 WL 497987, at *1 (S.D.N.Y. Jan. 15,

2020). Section 3582(c)(1)(A) provides criminal defendants the opportunity to move courts to

reduce previously imposed terms of imprisonment, often referred to as compassionate release. 18

U.S.C. § 3582(c)(1)(A). Defendants may bring motions under Section 3582(c)(1)(A) if they have

satisfied a statutory exhaustion requirement. 1 Id. The Court may grant relief if it finds that (1)

“extraordinary and compelling reasons warrant [the] reduction” and (2) the “reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” Id. If these elements are

satisfied, the Court is to consider the factors set forth in Section 3553(a), which describes the

factors courts are to consider in imposing sentences. Id. §§ 3553(a), 3582(c)(1)(A). In analyzing

these elements and factors, “[d]istrict courts have broad discretion in deciding whether to grant or

deny a motion for a sentence reduction.” United States v. Tagliaferri, No. 13-CR-115, 2019 WL

6307494, at *3 (S.D.N.Y. Nov. 25, 2019). If the Court grants such a motion, it may reduce the

defendant’s term of imprisonment and may correspondingly impose a term of probation or

supervised release, with or without conditions, provided that such a term does not exceed the

unserved portion of the original term of imprisonment. 18 U.S.C. § 3582(c)(1)(A).

                                             DISCUSSION

        In this case, even if Defendant could establish that extraordinary and compelling reasons

warrant a reduction and it would be consistent with the applicable Sentencing Commission policy

statement, a sentence reduction would not be warranted. Defendant has not presented any evidence

that causes the Court to reconsider its prior evaluation of the factors set forth in Section 3553(a).


1
 The Government does not dispute that the statutory exhaustion requirement has been satisfied in this case.
ECF No. 53 at 6.


                                                    2
      Case 1:16-cr-00161-FPG-MJR Document 56 Filed 06/11/20 Page 3 of 6




       Under Section 3553(a), a court must consider the following factors when it imposes a

sentence:

              (1) the nature and circumstances of the offense and the history and
              characteristics of the defendant;
              (2) the need for the sentence imposed—
                      (A) to reflect the seriousness of the offense, to promote
                      respect for the law, and to provide just punishment for the
                      offense;
                      (B) to afford adequate deterrence to criminal conduct;
                      (C) to protect the public from further crimes of the
                      defendant; and
                      (D) to provide the defendant with needed educational or
                      vocational training, medical care, or other correctional
                      treatment in the most effective manner;
              (3) the kinds of sentences available;
              (4) the kinds of sentence and the sentencing range [provided for by
              Sentencing Commission guidelines and policy statements];
              (5) any pertinent [Sentencing Commission policy statement];
              (6) the need to avoid unwarranted sentence disparities among
              defendants with similar records who have been found guilty of
              similar conduct; and
              (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3552(a).

       The Court weighed these factors when it imposed Defendant’s original term of

imprisonment approximately two years ago. Accordingly, the Court’s task here is not to “second

guess or to reconsider whether the original sentence was just,” but to assess whether “the

defendant’s circumstances are so changed . . . that it would be inequitable to continue the

confinement of the prisoner.” United States v. Ebbers, No. 02-CR-114, 2020 WL 91399, at *6

(S.D.N.Y. Jan. 8, 2020) (internal quotation marks omitted) (discussing legislative history of

provision). In other words, the issue is whether the original Section 3553 factors “outweigh the

‘extraordinary and compelling reasons’ warranting compassionate release,” and, in particular,

“whether compassionate release would undermine the goals of the original sentence.” Id. at *7.




                                               3
       Case 1:16-cr-00161-FPG-MJR Document 56 Filed 06/11/20 Page 4 of 6




        Defendant claims that “extraordinary and compelling” reasons support his release because

COVID-19 presents a particular threat to him. ECF No. 51 at 1. For purposes of this motion, the

Court accepts that Defendant is prediabetic and suffers from mild asthma. 2 Id.; ECF No. 53 at 6,

8; ECF No. 55 at 1. Even assuming these conditions are sufficient to raise the risk of COVID-19

infection or complications, Defendant has not proffered evidence reflecting the degree of increased

risk he faces in prison relative to the risk he would face if the Court were to order his release. See

United States v. Veras, No. 19-CR-10, 2020 WL 1675975, at *4 (M.D. Pa. Apr. 6, 2020) (“[T]he

potential for exposure exists anywhere in the community, not just in jail . . . .”).

        Defendant is currently incarcerated in Pennsylvania at the Federal Correctional Institute

McKean’s minimum-security satellite camp (“FCI McKean”). ECF No. 51 at 2. FCI McKean

houses a total of 794 inmates, 185 of which are housed in the camp. FCI McKean, FEDERAL

BUREAU OF PRISONS, http://www.bop.gov/locations/institutions/mck/ (last visited June 10, 2020).

Currently, there is no evidence that COVID-19 has infected inmates or staff at FCI McKean.

COVID-19 Coronavirus, FEDERAL BUREAU             OF   PRISONS, http://www.bop.gov/coronavirus/ (last

visited June 10, 2020); ECF No. 53 at 10; ECF No. 54 at 4. Defendant argues that the dangers of

COVID-19 infection at his facility are evidenced by the staff asking inmates to update their next

of kin information for notification in case of death or illness and a staff member telling inmates

that contraband was still filtering into the camp, showing that infection could permeate the prison

as well. ECF No. 51 at 2; ECF No. 55 at 1. But even accepting Defendant’s allegations as true,




2
  Defendant may not be prediabetic. ECF No. 54 at 2. It also appears that Defendant did not regularly use
an inhaler prior to the COVID-19 outbreak. ECF No. 53 at 8; ECF No. 54 at 2. He requested an inhaler two
days before filing his motion and reported on April 21, 2020 that he had not had an asthma attack in twelve
years. ECF No. 54 at 2. Although this raises suspicion regarding the sincerity of Defendant’s need for an
inhaler, the Court gives Defendant the benefit of the doubt and assumes for purposes of this motion that
Defendant needs an inhaler and suffers from mild asthma.


                                                      4
       Case 1:16-cr-00161-FPG-MJR Document 56 Filed 06/11/20 Page 5 of 6




these allegations do not show that Defendant faces a greater risk of infection inside FCI McKean

than he would face if he were released. 3

        Without evidence suggesting the risk he faces while incarcerated is greater than the risk he

would face if released, the threat of COVID-19 does not provide a basis for revaluation of the

Section 3553(a) factors. COVID-19 does not “warrant the release of every federal prisoner with

health conditions that make them more susceptible to the disease.” United States v. Gold, No. 15-

CR-330, 2020 WL 2197839, at *1 (N.D. Ill. May 6, 2020) (internal quotation marks omitted); see

also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of COVID-

19 in society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release.”); cf. United States v. Seshan, No. 14-CR-620, 2020 WL 2215458,

at *4 (S.D.N.Y. May 6, 2020) (collecting cases in which courts denied compassionate release to

inmates with serious medical conditions). The risk faced by Defendant because of COVID-19,

whether in BOP custody or otherwise, does not provide a basis for the Court to revaluate the

Section 3553(a) sentencing factors.

        Defendant also suggests that his “minimum” security level classification and enrollment in

RDAP supports his release. ECF No. 51 at 3. The Court commends Defendant for his participation




3
  Defendant also cites the close proximity of inmates in FCI McKean’s dormitory style housing as a basis
for increased infection risk. ECF No. 55 at 1. It is not clear that Defendant’s housing arrangement is
particularly crowded. Defendant is housed with eighty-five other inmates, but his unit has beds for 146
inmates. ECF No. 54 at 1. Although the Court accepts that close proximity to other individuals could
increase the rate of infection once COVID-19 was present in FCI McKean, there are not currently reported
cases within FCI McKean. Further, because of the screening of staff, the limitations on visitors, and the
movement and other limitations imposed on prisoners, ECF No. 53 at 11–15 (describing BOP’s COVID-
19 response), maintaining that status quo at FCI McKean may be more feasible than limiting community
spread outside of prison walls. Also, if COVID-19 does permeate FCI McKean, it appears evident that
quarantining potentially infected individuals and tracing their contacts will be easier inside tightly
controlled BOP facilities than outside the strictures of such an environment. Although Defendant criticizes
the BOP’s COVID-19 response and some criticism may be justified, ECF No. 55 at 1, the BOP’s response
at FCI McKean appears to have been successful so far.


                                                    5
       Case 1:16-cr-00161-FPG-MJR Document 56 Filed 06/11/20 Page 6 of 6




in RDAP and for his apparent good behavior 4 allowing him to maintain a minimum-security level

classification, but Defendant’s behavior in prison does not alter the Court’s evaluation of the

Section 3553(a) factors, particularly in light of Defendant’s extensive criminal record. ECF No.

54 at 4.

           The Court recognizes that the situation Defendant finds himself in is of serious concern: as

an inmate, he has far less control over his environment and is far more reliant on correctional

officials to ensure his safety during the pandemic. “A just punishment should not include an

unacceptable risk of exposure to COVID-19 or any potentially lethal disease.” United States v.

Vence-Small, No. 3:18-CR-31, 2020 WL 2214226, at *4 (D. Conn. May 7, 2020). But neither

should the uncertainty engendered by the present crisis be allowed to distort or subvert a just

punishment. Even in light of his medical conditions, Defendant has not demonstrated that a

reduction in his sentence is appropriate.

                                            CONCLUSION

           For the foregoing reasons, Defendant’s Motion for Compassionate Release, ECF No. 51,

is DENIED.

           IT IS SO ORDERED.

Dated: June 11, 2020
       Rochester, New York
                                                         ______________________________________
                                                               HON. FRANK P. GERACI, JR.
                                                                        Chief Judge
                                                                 United States District Court




4
 Defendant’s advancement in the RDAP program has been stymied by a disciplinary violation for entering
an unauthorized area. ECF No. 54 at 3–4. Defendant’s actions violated social distancing protocols, which
again calls the sincerity of his COVID-19 related concerns into question. Id.


                                                    6
